UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q RQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or £Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-33055 BreitBurn Energy Partners L.P. (Exact name of registrant as specified in its charter) Delaware 74-3169953 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 515 South Flower Street, Suite 4800 Los Angeles, California 90071 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (213) 225-5900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ (not yet applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of August 4, 2010, the registrant had 53,294,012Common Units outstanding. INDEX Page No. Cautionary Statement Regarding Forward-Looking Information 1 PART I FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2010 and 2009 2 - Unaudited Consolidated Balance Sheets at June 30, 2010 and December 31, 2009 3 - Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 4 - Notes to Consolidated Financial Statements 5-16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17-23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25-27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Forward-looking statements are included in this report and may be included in other public filings, press releases, our website and oral and written presentations by management.Statements other than historical facts are forward-looking and may be identified by words such as “believe,” “expect,” “estimates,” “impact,” “future,” “affect,” “restrict,” “result,” “expand,” “pursue,” “engage,” “could,” “will,” “ongoing,” “goals,” variations of such words and words of similar meaning.These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control and are difficult to predict.Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements.The reader should not place undue reliance on these forward-looking statements, which speak only as of the date of this report. Among the important factors that could cause actual results to differ materially from those in the forward-looking statements are changes in crude oil and natural gas prices; a significant reduction in the borrowing base under our bank credit facility; the impact of the current weak economic conditions on our business operations, financial condition and ability to raise capital; our level of indebtedness; the ability of financial counterparties to perform their obligations under existing agreements; delays in planned or expected drilling; the discovery of previously unknown environmental issues; the competitiveness of alternate energy sources or product substitutes; technological developments; potential disruption or interruption of our net production due to accidents or severe weather; changes in governmental regulations, including the regulation of derivatives and the oil and natural gas industry; the effects of changed accounting rules under generally accepted accounting principles promulgated by rule-setting bodies; and the factors set forth under “Cautionary Statement Regarding Forward-Looking Information” and Part I—Item 1A “—Risk Factors’’ of our Annual Report on Form 10-K for the year ended December 31, 2009, Part II —Item 1A of our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 and in Part II—Item 1A of this report.Unpredictable or unknown factors not discussed herein also could have material adverse effects on forward-looking statements. All forward-looking statements, expressed or implied, included in thisreport and attributable tous are expressly qualified in their entirety by this cautionary statement.This cautionary statement should also be considered in connection with any subsequent written or oral forward-looking statements thatwe or persons acting onour behalf may issue. We undertake no obligation to update the forward-looking statements in this report to reflect future events or circumstances. 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements BreitBurn Energy Partners L.P. and Subsidiaries Unaudited Consolidated Statements of Operations Three Months Ended Six Months Ended June 30, June 30, Thousands of dollars, except per unit amounts 2010 2009 2010 2009 Revenues and other income items Oil, natural gas and natural gas liquid sales $ 82,079 $ 59,872 $ 162,548 $ 117,515 Gains (losses) on commodity derivative instruments, net (note 51,650 (97,259 ) 103,715 (27,239 ) Other revenue, net 487 393 1,119 669 Total revenues and other income (loss) items 134,216 (36,994 ) 267,382 90,945 Operating costs and expenses Operating costs 39,371 32,004 75,222 66,385 Depletion, depreciation and amortization 23,909 26,962 45,963 57,263 General and administrative expenses 9,960 8,386 21,217 17,947 Loss on sale of assets 381 - 496 - Total operating costs and expenses 73,621 67,352 142,898 141,595 Operating income (loss) 60,595 (104,346 ) 124,484 (50,650 ) Interest and other financing costs, net 4,998 5,360 8,615 10,133 Losses (gains) on interest rate swaps (note 10) 1,418 (336 ) 3,661 1,766 Other expense (income), net 21 (36 ) (4 ) (40 ) Income (loss) before taxes 54,158 (109,334 ) 112,212 (62,509 ) Income tax expense (benefit) (note 3) 561 (809 ) 705 (341 ) Net income (loss) 53,597 (108,525 ) 111,507 (62,168 ) Less: Net income (loss) attributable to noncontrolling interest (28 ) 5 (99 ) (2 ) Net income (loss) attributable to the partnership $ 53,569 $ (108,520 ) $ 111,408 $ (62,170 ) Basic net income (loss) per unit (note 8) $ 0.94 $ (2.06 ) $ 1.96 $ (1.18 ) Diluted net income (loss) per unit (note 8) $ 0.94 $ (2.06 ) $ 1.96 $ (1.18 ) See accompanying notes to consolidated financial statements. 2 BreitBurn Energy Partners L.P. and Subsidiaries Unaudited Consolidated Balance Sheets June 30, December 31, Thousands of dollars, except units outstanding 2010 2009 ASSETS Current assets Cash $ 3,347 $ 5,766 Accounts and other receivables, net 59,513 65,209 Derivative instruments (note 10) 74,718 57,133 Related party receivables (note 4) 2,504 2,127 Inventory (note 5) 1,914 5,823 Prepaid expenses 5,434 5,888 Intangibles 248 495 Total current assets 147,678 142,441 Equity investments 7,848 8,150 Property, plant and equipment Property, plant and equipment 2,095,764 2,066,685 Accumulated depletion and depreciation (369,937) (325,596) Net property, plant and equipment 1,725,827 1,741,089 Other long-term assets Derivative instruments (note 10) 97,627 74,759 Other long-term assets 12,739 4,590 Total assets $ 1,991,719 $ 1,971,029 LIABILITIES AND EQUITY Current liabilities Accounts payable $ 21,351 $ 21,314 Book overdraft 798 - Derivative instruments (note 10) 16,594 20,057 Related party payables (note 4) - 13,000 Revenue and royalties payable 15,978 18,224 Salaries and wages payable 5,165 10,244 Accrued liabilities 8,591 9,051 Total current liabilities 68,477 91,890 Long-term debt (note 6) 534,000 559,000 Deferred income taxes (note 3) 3,114 2,492 Asset retirement obligation (note 7) 37,332 36,635 Derivative instruments (note 10) 18,734 50,109 Other long-term liabilities 2,102 2,102 Total liabilities 663,759 742,228 Equity Partners' equity (note 8) 1,327,497 1,228,373 Noncontrolling interest (note 9) 463 428 Total equity 1,327,960 1,228,801 Total liabilities and equity $ 1,991,719 $ 1,971,029 Common Units outstanding (in thousands) 53,294 52,784 See accompanying notes to consolidated financial statements. 3 BreitBurn Energy Partners L.P. and Subsidiaries Unaudited Consolidated Statements of Cash Flows Six Months Ended June 30, Thousands of dollars 2010 2009 Cash flows from operating activities Net income (loss) $ 111,507 $ (62,168 ) Adjustments to reconcile to cash flow from operating activities: Depletion, depreciation and amortization 45,963 57,263 Unit based compensation expense 9,839 6,289 Unrealized (gains) losses on derivative instruments (75,291 ) 148,302 Income from equity affiliates, net 302 660 Deferred income tax expense (benefit) 622 (671 ) Amortization of intangibles 247 1,557 Loss on sale of assets 496 - Other 1,757 1,648 Changes in net assets and liabilities Accounts receivable and other assets 7,890 4,731 Inventory 3,909 (2,943 ) Net change in related party receivables and payables (13,377 ) 996 Accounts payable and other liabilities (12,800 ) (14,129 ) Net cash provided by operating activities 81,064 141,535 Cash flows from investing activities Capital expenditures (24,997 ) (12,126 ) Proceeds from sale of assets 225 - Property acquisitions (1,550 ) - Net cash used by investing activities (26,322 ) (12,126 ) Cash flows from financing activities Distributions (21,312 ) (28,038 ) Proceeds from long-term debt 622,000 181,975 Repayments of long-term debt (647,000 ) (277,975 ) Book overdraft 798 (5,624 ) Long-term debt issuance costs (11,647 ) - Net cash used by financing activities (57,161 ) (129,662 ) Decrease in cash (2,419 ) (253 ) Cash beginning of period 5,766 2,546 Cash end of period $ 3,347 $ 2,293 See accompanying notes to consolidated financial statements. 4 Notes to Consolidated Financial Statements 1.Organization and Basis of Presentation The accompanying unaudited consolidated financial statements should be read in conjunction with our consolidated financial statements and notes thereto presented in our Annual Report on Form 10-K for the year ended December 31, 2009 (the “Annual Report”).The financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments considered necessary for fair statement have been included.Operating results for the three months and six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ended December 31, 2010.The consolidated balance sheet at December 31, 2009 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements.We follow the successful efforts method of accounting for oil and gas activities.Depletion, depreciation and amortization of proved oil and gas properties is computed using the units-of-production method net of any estimated residual salvage values.For further information, refer to the consolidated financial statements and footnotes thereto included in our Annual Report. As of December 31, 2009, Quicksilver Resources Inc. (“Quicksilver”) held approximately 21.3 million of our common units (“Common Units"), representing approximately 40 percent of our outstanding Common Units.On May 11, 2010, Quicksilver partially paid for an acquisition of assets from Marshall R. Young Oil Co. (“Young”) with 3.6 million Common Units, resulting in Quicksilver’s ownership being reduced to approximately 17.7 million Common Units, representing approximately 33 percent of our Common Units.During the period from June 7, 2010 through July 30, 2010, Young sold approximately 1.7 million of these Common Units. 2.Accounting
